Title: To Thomas Jefferson from Henry Remsen, 14 October 1793
From: Remsen, Henry
To: Jefferson, Thomas



Octr. 14. 1793.

H. Remsen’s respectful compliments to Mr. Jefferson—and sends him the enclosed papers. The accounts from Philada. by this day’s mail are no better than they were the last week, when the mortality was exceedingly great indeed. We have heard of the death of Mr. Jon: Sargent, Mr. V. Berckel, Mr. Franks and Mr. Rittenhouse, tho’ respecting the latter the account does not come so strait, and is therefore not so generally credited.
